Citation Nr: 0533189	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-36 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected internal derangement of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected post-traumatic degenerative 
changes of the left knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from January 1961 to 
January 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the RO, which granted 
an increased rating of 10 percent for internal derangement of 
the left knee and granted service connection for post-
traumatic degenerative changes of the left knee.  Regarding 
the former, although each increase represents a grant of 
benefits, a decision awarding a higher rating, but less that 
the maximum available benefit, does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.  The veteran is also 
contesting the initial 10 percent rating assigned for 
arthritis.

The veteran testified before the undersigned at a travel 
Board hearing in June 2005.  He waived his right to initial 
RO consideration of the new evidence submitted at his travel 
board hearing.  38 C.F.R. § 20.1304 (c) (2005).  

The veteran has raised claims of secondary service connection 
for right leg nerve condition and shortening of the left leg.  
These claims are REFERRED to the RO.


FINDINGS OF FACT

1.  The veteran's service-connected left knee derangement is 
manifested by no more than moderate disability including 
swelling, instability, an altered gait, regular use of a knee 
brace, and subjective complaints of pain.

2.  The veteran's left knee disability is also manifested by 
degenerative arthritis, established by an x-ray finding, with 
slightly limited and painful motion.   



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 20 percent, but no higher, for the veteran's service-
connected internal derangement of the left knee have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 
5257 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for traumatic arthritis of the left knee have not 
been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA treatment records from 
February 2001 to June 2005; VA medical examination reports 
dated June 2002 and January 2004; private treatment records 
from Dr. Richard Beirian and Dr. Douglas Barkin; and the 
veteran's June 2005 hearing testimony.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board will 
focus on the most salient and relevant evidence, but the 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, as here, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994). 

The veteran's service-connected left knee internal 
derangement has been rated 10 percent disabling by the RO 
under the provisions of Diagnostic Code 5257.  38 C.F.R. 
§ 4.71a.  

Under Diagnostic Code 5257, which pertains to other 
impairment of the knee with recurrent subluxation or lateral 
instability, a 10 percent disability rating is warranted for 
slight recurrent subluxation or lateral instability; a 20 
percent disability rating is warranted for moderate recurrent 
subluxation or lateral instability; and a 30 percent 
disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Magnetic resonance imaging revealed a disrupted anterior 
cruciate ligament (ACL) and degenerative tear of the lateral 
and medial meniscus.

On examination in June 2002, the veteran complained that his 
knee buckled when he moved laterally.  The examiner noted 
that the veteran ambulated without a cane but used an ACL 
brace.  There was no left knee effusion or increased warmth.  
In January 2004, the veteran the veteran complained of severe 
left knee pain.  He indicated that he wore a left knee brace 
due to frequent giving way; when he did not use a brace, he 
relied on a cane.  There was no warmth, effusion, or joint 
line tenderness according to the examiner.  At his June 2005 
hearing, the veteran reported using strong analgesics to 
alleviate left knee pain.

The Board is of the opinion that a 20 percent evaluation is 
warranted under Diagnostic Code 5257.  The fact that the 
veteran has been using an ACL brace for many years and 
because he must use a cane when not wearing his brace, the 
Board concludes that the veteran's left knee internal 
derangement is of moderate severity.  The veteran's altered 
gait and continued pain also reflect a moderate level of 
disability.  As such a 20 percent rating is warranted under 
Diagnostic Code 5257.  38 C.F.R. § 4.71a.  A 30 percent 
evaluation, however, is not for application.  The veteran's 
left knee internal derangement has never been described as 
severe, his complaints of pain are subjective, and while he 
uses assistive devices, the evidence does not reflect 
frequent falling or limited mobility due to his left knee 
disability.  In the Board's view such or similar 
manifestations must be present for impairment of the knee to 
be considered severe.  Id.


The Board observes in passing that the words "moderate" and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2005).  The Board has 
explained above its reasons for finding a moderate level of 
disability herein.

VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 or 5010 and 5257, as is the 
situation in this case, and that evaluation of knee 
dysfunction under both codes would not amount to pyramiding 
under 38 C.F.R. § 4.14 (2005).  See VAOPGCPREC 23-97 (July 1, 
1997) and VAOPGCPREC 09-98 (August 14, 1998).  Disabilities 
may be rated separately without violating the prohibition 
against pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  The foregoing has already been 
accomplished by the RO when it granted a separate evaluation 
for left knee degenerative arthritis.  

Traumatic arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. The general rating schedules 
for limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees.  A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 
10 percent disability rating is warranted for extension 
limited to 10 degrees.  A 20 percent disability rating is 
assigned for extension limited to 15 degrees.  A 30 percent 
disability rating is assigned for extension limited to 20 
degrees.  A 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees. See 
38 C.F.R. § 4.71a.

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint. VAOPGCPREC 
9-04 (2004).

Painful motion has clearly been established, as has arthritis 
of the left knee.  See 38 C.F.R. § 4.59.  Again, normal range 
of motion for the knee is zero degrees of extension and 140 
degrees of flexion. See 38 C.F.R. § 4.71, Plate II.  In order 
to be eligible for a compensable evaluation, the veteran's 
flexion would need to be limited to 45 degrees or his 
extension limited to 10 degrees.  There was one showing of 
extension limited to 10 degrees upon VA examination in 
January 2004.  The other range of motion findings (June 2002 
VA examination and June 2004 VA outpatient treatment) showed 
normal extension.  The most limitation of flexion was to 95 
degrees, as shown in the June 2004 VA outpatient treatment 
record.  There have been no findings of more limitation of 
flexion to warrant a separate or higher rating under 
Diagnostic Code 5260. 

The Board notes that there are other Diagnostic Codes 
relating to knee disorders, such as Diagnostic Code 5256 
(ankylosis of the knee), Diagnostic Code 5258 (dislocated 
semilunar cartilage), Diagnostic Code 5259 (removal of 
semilunar cartilage, symptomatic), Diagnostic Code 5262 
(impairment of the tibia and fibula) and Diagnostic Code 5263 
(for genu recurvatum).  Several of the other potentially 
applicable sets of criteria - for example, the criteria for 
Diagnostic Code 5263, cannot be applied in this case as it 
does not provide for an evaluation in excess of the currently 
assigned 20 percent.  The criteria of Diagnostic Code 5262, 
for impairment of the tibia and fibula, are not applicable in 
this case since the evidence of record does not indicate the 
left knee disability is manifested by malunion or nonunion of 
the tibia and fibula.  The criteria of Diagnostic Code 5256, 
for ankylosis, also are inapplicable in this case because the 
evidence of record does not indicate the veteran's left knee 
disability is manifested by ankylosis.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  The veteran is able to move his left knee, albeit 
with some limitation, so it is clearly not ankylosed.  
Diagnostic Code 5259 provides for a 10 percent rating for the 
removal of semilunar cartilage that is symptomatic.  A 10 
percent rating is the highest evaluation a veteran may 
receive under this Diagnostic Code.  Thus, the veteran is not 
entitled to an increased evaluation pursuant to these 
Diagnostic Codes

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2005) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2005).  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, where a diagnostic 
code is not predicated on a limited range of motion alone, 
such as Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  The provisions do apply to the rating for 
arthritis, and the Board has considered the fact that his 
gait is abnormal, but is using that fact, indicative of a 
greater degree of instability, to assign him a 20 percent 
rating as discussed above.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), and has 
resolved any reasonable doubt in the veteran's favor.
 
Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letter sent to the veteran in February 2002.  That letter 
advised him of what information and evidence was needed to 
substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The veteran has not alleged that VA 
failed to comply with the notice requirements of VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case, and the supplemental statement of the case, he was 
provided with specific information as to why this particular 
claim was denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the statement of the case and supplemental 
statement of the case.  

The RO's 2002 letter did not specifically advise the veteran 
to provide any relevant evidence in his possession.  However, 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.  When considering the notification letter, the rating 
decision on appeal, the statement of the case, and the 
supplemental statement of the case as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what VCAA seeks to achieve is to give the veteran 
notice of the elements discussed in Pelegrini II.  Once that 
is done-whether by a single notice letter or via more than 
one communication-the essential purposes of VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service VA treatment records.  
The RO obtained or received private medical records from 
Richard Beririan, M.D. and Douglas Barkin, M.D.  The veteran 
has at no time referenced any other outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded medical examinations in 2002 and 
2004 to obtain information regarding the current level of his 
left knee disability. As noted at his hearing, those 
examination reports are relatively brief; however, when 
supported by the extensive outpatient treatment records, 
there is sufficient information to rate the veteran's 
disability.  Although his representative initially requested 
a remand for a new examination, the veteran stated that he 
was willing to let the outpatient records provide the 
information needed in his case, and, indeed, those records 
were sufficient to award him an increase.  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

An evaluation of 20 percent for left knee internal 
derangement is granted subject to the law and regulations 
governing the disbursement of veterans' benefits.

Entitlement to an initial rating greater than 10 percent for 
traumatic arthritis, left knee, is denied.

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


